Citation Nr: 1547547	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for gastrointestinal reflux disease, evaluated as 10 percent prior to October 18, 2012.

2.  Entitlement to an evaluation in excess of 30 percent gastrointestinal reflux disease since October 18, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from a February 2008 rating decision of the VA Regional Office in San Juan, the Commonwealth of Puerto Rico that granted service connection for gastrointestinal reflux disease, effective September 1, 2005, and assigned a noncompensable rating.  The case was certified to the Board by the Waco, Texas RO.

During the pendency of the appeal, by rating action dated in June 2009, the Atlanta RO granted a 10 percent disability evaluation, effective from September 1, 2005.  By rating decision in October 2012, the rating was increased to 30 percent, effective from October 18, 2012.  The issue remains in appellate status as the maximum schedular rating has not been assigned. See AB v. Brown, 6 Vet.App. 35 (1993).

The case was remanded for further development by Board decision in October 2013.


FINDINGS OF FACT

1.  Prior to October 18, 2012, the evidence is at least in equipoise as to whether the Veteran's gastroesophageal reflux disease was manifested by symptoms which included persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain with impairment of health.

2.  At no time has the Veteran's gastroesophageal reflux disease been manifested by symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating for gastroesophageal reflux disease prior to October 18, 2012 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for a rating in excess of 30 percent for gastroesophageal reflux disease are not met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5108 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA properly notified the Veteran of the information and evidence needed to substantiate and complete the claim in May 2008, to include what evidence the claimant could provide in support of the claim, the evidence VA could obtain, and how disability ratings and effective dates are determined.  The Veteran has been afforded adequate VA examinations over the course of the appeal and he withdrew his request for a personal hearing.  There is no evidence of any VA error in notifying the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.


Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; See also Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged". Fenderson v. West, 12 Vet.App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet.App. 505 (2007).

The Veteran's gastroesophageal reflux disease is evaluated  under 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia which provides that a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Id.


Factual Background and Legal Analysis

Private clinical records dating from 2006 reflect that the Veteran received continuing treatment for persistent symptoms of abdominal pain, heartburn, and epigastric burning which he indicated he had had for some time.  In December 2006, he was reported to have chronic gastrointestinal reflux that was poorly responsive to medical therapy.  It was noted that he had been prescribed medications that included Prilosec and Aciphex which helped some but had side effects that included diarrhea, as well as breakthrough symptoms.  Zantac did not help at all.  Nexium and Carafate were also prescribed.  The appellant underwent multiple diagnostic studies, including a number of esophagogastroduodenoscopies, biopsy and upper gastrointestinal series that disclosed chronic inflammation and a small hiatal hernia with moderate reflux.    

In July 2007, a esophagogastroduodenoscopy disclosed a hiatal hernia with esophagitis.  In August 2007 the disorder was judged to be stable with abdominal pain with no reflux.  

At a VA examination in June 2008, the appellant related that he had daily heartburn, reflux throughout the day and night, and regurgitation of stomach contents for which he had been placed on Nexium but that medication did not completely relieve his symptoms.  Clinical records reflect that the Veteran's symptoms waned at times but that he had recurring flare-ups of symptoms.  

At an October 2012 VA examination the Veteran continued to complain of persistent recurrent epigastric distress, pyrosis, reflux, as well as substernal arm or shoulder pain, sleep disturbance, and nausea for which he took Nexium.  The diagnoses were hiatal hernia and gastrointestinal reflux disease.  The Veteran was reported to be well nourished throughout the appellate term.

By rating action dated in October 2012, the 10 percent rating for gastroesophageal reflux disease was increased to 30 percent, effective from the date of VA examination in October 2012.

Prior to October 18, 2012.

A review of record prior to and on October 18, 2012, reflects that the Veteran was extensively treated for symptoms of gastrointestinal reflux disease and a hiatal hernia.  His symptoms included abdominal pain, reflux, pyrosis, and acid regurgitation or heartburn.  Over the years, he underwent a number of intrusive diagnostic studies to pinpoint the source of his chronic and recurrent esophageal symptomatology that was described as poorly responsive to medical therapy.  The evidence reflects that some medication he was prescribed was not effective and that he had breakthrough symptoms with others.  When examined by VA on October 18, 2012, the appellant complained of essentially the same symptoms for which he had been treated over the years.  In recognition of such, the Board finds that the Veteran's symptoms prior to October 18, 2012 were substantially the same as those exhibited on that date and that the evidence is at least in equipoise. Although he indicated on the 2012 that he additionally had substernal or arm or shoulder pain, it would be reasonable to conclude that given the chronic and refractory nature of the disease process, he would have had such symptom all along.  Under the circumstances, the Board resolves reasonable doubt in favor of the appellant by finding that the Veteran's symptoms prior to October 18, 2012 were more nearly commensurate with persistently recurrent epigastric distress productive of considerable impairment of health for which a 30 percent disability evaluation was warranted.

Entitlement to a rating in excess of 30 percent at an time 

The Board finds, however, the symptoms associated with the service-connected gastroesophageal reflux disease hernia have not more nearly approximated the criteria for a 60 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 at any time during the appellate term.  On most recent VA examination in December 2013, the appellant continued to complain of symptoms recited above, as well as sleep disturbance caused by esophageal reflux and periodic nausea.  However, there was no evidence of esophageal stricture or spasm.  It was reported that he did not have any other pertinent symptoms in this regard and that the disorder did not impact his ability to work.  The examiner noted that his weight had gradually increased over the years.  The Veteran stated that he was gaining weight because he had to keep something in his stomach at all times.  It was reported that a recent endoscopy continued to show a small hiatal hernia and mild gastritis.  Laboratory studies were obtained and there was no evidence of anemia.  The examiner related that the appellant remained symptomatic while on Nexium and Carafate and that while this likely resulted in discomfort, there was no indication of a severe impairment of health.  Private clinical records prior to and after October 18, 2012 do not reflect significant complaints or treatment referable to gastroesophageal reflux disease.  

At no time does the evidence of record demonstrate symptoms that include vomiting, material weight loss, hematemesis or melena, anemia, or other symptom combinations productive of a severe impairment of health that might warrant a 60 percent evaluation.  As such, the preponderance of the evidence is against entitlement to such an evaluation for the appellant's gastroesophageal reflux disease.  

The Board has considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 but finds that there is no basis for referral.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected gastroesophageal reflux disease is inadequate.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  There is no objective evidence demonstrating that this service-connected disability markedly interferes with employment beyond that contemplated by the rating schedule.  The Veteran remains employed.  There is no evidence showing that he has been frequently hospitalized due any symptoms in this respect.  The evidence thus demonstrates that the relative manifestations and the effects of the service-connected gastroesophageal reflux disease have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not warranted. Thun.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating of 30 percent, but no higher, for gastroesophageal reflux disease prior to October 18, 2012 is granted subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


